

116 SRES 494 IS: Denouncing female genital mutilation or cutting as a violation of the human rights of women and girls and urging the international community and the Federal Government to increase efforts to eliminate the harmful practice.
U.S. Senate
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 494IN THE SENATE OF THE UNITED STATESFebruary 10, 2020Ms. Ernst (for herself, Mrs. Blackburn, Mrs. Capito, Mrs. Hyde-Smith, Mrs. Loeffler, Mrs. Fischer, and Mr. Braun) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONDenouncing female genital mutilation or cutting as a violation of the human rights of women and
			 girls and urging the international community and the Federal Government to
			 increase efforts to eliminate the harmful practice.
	
 Whereas female genital mutilation or cutting (referred to in this preamble as FGM/C) is recognized internationally as a violation of the human rights of women and girls; Whereas FGM/C comprises all procedures that involve partial or total removal of the external female genitalia or other injury to the female genital organs for nonmedical reasons;
 Whereas an estimated 200 million girls and women alive as of January 2020 have been victims of FGM/C, with girls under the age of 15 representing 44 million of those who have been cut;
 Whereas more than 3 million girls are estimated to be at risk of FGM/C annually; Whereas the practice of FGM/C is mostly carried out on young girls between infancy and age 15;
 Whereas the practice of FGM/C is rooted in gender inequality and is often linked to other elements of gender-based violence and discrimination, such as child marriage;
 Whereas the World Health Organization asserts that FGM/C— (1)has no health benefits for women and girls; and
 (2)can have long-term impacts on the physical, psychological, sexual, and reproductive health of the women and girls who experience FGM/C;
 Whereas the impacts of FGM/C on the physical health of women and girls can include bleeding, infection, obstetric fistula, complications during childbirth, and death;
 Whereas, according to the United Nations Children’s Fund, FGM/C is reported to occur in all parts of the world, but is most prevalent in parts of Africa, the Middle East, and Asia;
 Whereas, although the practice of FGM/C is highly concentrated in specific regions and associated with several cultural traditions, it is not tied to any one religion;
 Whereas, in 2016, the Centers for Disease Control and Prevention published a report estimating that 513,000 women and girls in the United States were at risk of, or may have been subjected to, FGM/C;
 Whereas, in 2015, the United Nations adopted a set of 17 Sustainable Development Goals that includes a target to eliminate FGM/C by 2030, having previously recognized in 2010 that the abandonment of this harmful practice can be achieved as a result of a comprehensive movement that involves all public and private stakeholders in society;
 Whereas the elimination of FGM/C has been called for— (1)by numerous intergovernmental organizations, including the African Union, the European Union, and the Organization of Islamic Cooperation; and
 (2)in 3 resolutions of the United Nations General Assembly; Whereas the Annual Country Reports on Human Rights Practices prepared by the Department of State include information on—
 (1)whether FGM/C is prevalent; (2)the type and category of genital cutting that is most common; and
 (3)international and governmental efforts to address the practice of FGM/C; Whereas the Federal Government recognized FGM/C as a form of gender-based violence in—
 (1)the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, released in August 2012 and updated in June 2016; and
 (2)the United States Global Strategy to Empower Adolescent Girls, released in March 2016; Whereas a Government Accountability Office report released in 2016 concluded that State and USAID currently have limited international assistance efforts to address FGM/C; and
 Whereas, in 2012, the United Nations General Assembly designated February 6 as the International Day of Zero Tolerance for Female Genital Mutilation to enhance awareness of, and encourage concrete actions by governments and individuals against, the practice of FGM/C: Now, therefore, be it
	
 That the Senate— (1)denounces female genital mutilation or cutting as a violation of the human rights of women and girls;
 (2)affirms the importance of ending the practice of female genital mutilation or cutting globally for the safety and security of women;
 (3)calls upon the international community to increase efforts to accelerate the elimination of female genital mutilation or cutting; and
 (4)urges the Secretary of State and the Administrator of the United States Agency for International Development to incorporate coordinated efforts to eliminate female genital mutilation or cutting into the gender programs of the Department of State and the United States Agency for International Development, respectively.